WAYNE GREENWALD, P.C.
Attorneys for Creditor
CRCM Opportunity Fund II, L.P.,
475 Park Avenue South -18th Floor
New York, New York 10016
212-983-1922
Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:

       BRUNO CASSIAN HAID,                                    Chapter 7
                                                              Case 21-42081-NHL
                              Debtor.
_________________________________________

            NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that Wayne Greenwald, P.C., hereby appears on behalf of the

Creditor, CRCM Opportunity Fund II, L.P.. and requests, pursuant to Federal Rules of

Bankruptcy Procedure 2002, 9007 and 9010 and 11 U.S.C. §§ 102(1) and 342, that all notices

given or required to be given in this case and all papers served or required to be served in this

case, be given and served upon the undersigned at the following office address, telephone

number and telecopier number:

                                  WAYNE GREENWALD, P.C.
                                475 Park Avenue South - 18th Floor
                                   New York, New York 10016

                                  Telephone No.: (212) 983-1922
                                  Telecopier No.: (877) 254-1003
                                  e-mail: grimlawyers@aol.com

       PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, but is not

limited to, the notices and papers referred to in the Bankruptcy Rules specified of any

application, motion, petition, pleading, request, complaint or demand, whether formal or


                                                -1-
informal, whether written or oral and whether transmitted or conveyed by mail, delivery,

telephone telegraph, telex, facsimile transmission or otherwise, which affect the Debtor or

property of the Debtor’s estate.

Dated: New York, NY
       September 20, 2021

                                             WAYNE GREENWALD, P.C.
                                             Attorneys for the Creditor,
                                             CRCM Opportunity Fund II, L.P.
                                             475 Park Avenue South - 18th Floor
                                             New York, NY 10016
                                             (212) 983-1922

                                             By:/s/ Wayne M. Greenwald Pres.
                                                    Wayne M. Greenwald




                                               -2-
